DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/02/2021 is acknowledged.
Claim Interpretation
In line 2 of claim 5, the limitation “including all of Ti, Nb and O” is interpreted to mean that the sputtering target must have a phase containing all three of the listed elements but does not require that these elements are the only elements present in the phase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai (US 20090257144 A1).
Regarding claim 1, Tamai (US 20090257144 A1) teaches a sputtering target with a 68 at% Co, 14 at% Cr, 18 at% Pt alloy, which results in a ratio of Pt to Co is 18/68, or about 26.5/100 (from 5/100 to 45/100), wherein the target also contains an oxide phase of Nb2O5 (para 0025; Table 1 Example 1-6).
Regarding claim 2, Tamai teaches the sputtering target has an oxide phase of 0.5 mol% Nb2O5 (from 0.5 mol% to 5 mol%) (para 0025; Table 1 Example 1-6).
Regarding claim 3, Tamai teaches a sputtering target with 68 at% Co, 14 at% Cr, 18 at% Pt, and thus a ratio of Pt to Co of about 26.5/100, as well as an oxide phase containing TiO2 in addition to Nb2O5 (para 0025; Table 1 Example 1-6).
Regarding claim 4, Tamai teaches the oxide phase containing TiO2 in addition to Nb2O5, as described in the claim 3 rejection, contains 4 mol% TiO2 (from 0.5 mol% to 15 mol%) (para 0025; Table 1 Example 1-6).
Regarding claim 5, Tamai teaches the targets were obtained by adding the oxide mixture (phase) to the alloy phase (para 0025) and therefore the oxide phase containing TiO2 and Nb2O5 inherently contains Ti, Nb, and O.
Regarding claim 6, Tamai teaches a first recording layer formed from the sputtering target with an oxide phase containing SiO2 (at least one metal oxide of SiO2 and B2O3) in addition to Nb2O5 as a metal oxide component (para 0025; Table 1 Example 1-6). Tamai also teaches that the total oxide concentration of the first recording layer, and thus the associated target, should be about 30 vol% (from 20 vol% to 40 vol%) (para 0038).
Regarding claim 7, as described in the claim 1 rejection, Tamai teaches the sputtering target has a molar ratio of Pt to Co of about 26.5/100 (from 15/100 to 35/100).
Regarding claim 8, as described in the claim 1 rejection, Tamai teaches the alloy component of the sputtering target contains 18 at% Pt. Additionally, Example 1-6 of Tamai teaches a total alloy percentage of 91.5 mol% (Table 1 Example 1-6), thus resulting in a Pt content of (18*0.915) or 16.5 mol% (from 2 mol% to 25 mol%).
Regarding claim 9, as described in the claim 1 rejection, Tamai teaches the alloy component of the sputtering target contains 14 at% Cr. Additionally, Example 1-6 of Tamai teaches a total alloy .

Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20120114975 A1).
Regarding claim 1, Liu (US 20120114975 A1) teaches a sputtering target with an alloy composition of 18 at% Pt, 7.2 at% Cr, and the balance cobalt (para 0052; Table 2), which results in a ratio of Pt to Co of 18/74.8 or about 24/100 (from 5/100 to 45/100). Liu also teaches that the invention provides a sputtering target consisting of CoCrPt with an oxide of SiO2 and Cr2O3 in addition to preferably containing at least one oxide selected from a group including Nb2O5 (para 0016-0017).
Regarding claim 6, as described in the claim 1 rejection, Liu teaches the sputtering target includes SiO2. Additionally, Liu teaches that the film formed by sputtering the sputtering target preferably has an oxide volume percentage of 25 to 31 vol% (from 20 vol% to 40 vol%) (para 0021, 0025; Table 2).
Regarding claim 7, as described in the claim 1 rejection, Liu teaches the sputtering target has a Pt to Co ratio of about 24/100 (from 15/100 to 35/100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogino (WO 2014178310 A1) teaches an alloy containing Co, Cr, and Pt and an oxide phase containing B2O3 and Nb2O5. Goto (US 20150211109 A1) teaches targets comprising alloys of Co, Cr, Ru, and Pt along with oxides, wherein the oxide may be Nb2O5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797